DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/26/2021 has been entered.
 
Claim Rejections - 35 USC § 101
Previous 35 U.S.C. 101 to claim 18 is withdrawn in view of Applicant’s amendment filed on 07/16/2021.

Claim Rejections - 35 USC § 112
Previous 35 U.S.C. 112(b) or 35 U.S.C. 112 to claims 1-4, 7-10, 13-18 are withdrawn in view of Applicant’s amendment filed on 11/26/2021.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-10, 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-10 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chandhok et al. (U.S. Pub. No. 2006/0023748) in view of He et al. (U.S. Pub. No. 2020/0267429).

Regarding claims 1 and 18, Chandhok et al. discloses a method of receiving a segment of an encoded data stream, the segment being arranged in hierarchical layers 
However, Chandhok et al. is silent as to receiving at the client device the segment of the encoded data stream within a prescribed time period, the prescribed time period having been derived and having been pre-determined at least in part by a bandwidth of a communication link from which the segment is received, a playback time of the segment, and an amount of data in the segment, and the encoded data stream having been created using the prescribed time period; buffering, the base layer segment all of a first enhancement layer segment that was received in the prescribed time period, and all of any additional enhancement layer segments that was received in the prescribed time period; transferring to a decoder for decoding the base layer segment, the all of the first enhancement layer segment that was received in the prescribed time period, and the all of the any additional enhancement layer segments that was received in the prescribed time period.
In an analogous art, He et al. discloses receiving at the client device the segment of the encoded data stream within a prescribed time period (see paragraph 0067; the client may have an artistic interest priority window size of 180 seconds), the prescribed time period having been derived and having been pre-determined at least in part by a bandwidth of a communication link from which the segment is received (see paragraph 
buffering, the base layer segment all of a first enhancement layer segment that was received in the prescribed time period, and all of any additional enhancement layer segments that was received in the prescribed time period (see paragraphs 0035, 0037, 0039-0041, 0067, 0069, figs. 4-5);
transferring to a decoder for decoding the base layer segment, the all of the first enhancement layer segment that was received in the prescribed time period, and the all of the any additional enhancement layer segments that was received in the prescribed time period (see paragraphs 0039-0042 and fig. 5).
It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Chandhok et al. with the teachings of He et al., the motivation being that bandwidth waste may be avoided during the download of an enhancement layer segment when the download of a corresponding lower layer (e.g., which the enhancement layer may depend on) fails, for example – see paragraph 0044.

Regarding claim 16, Chandhok et al. discloses an apparatus for receiving and decoding an encoded data stream, the apparatus (see (fig. 1, Terminal, 106) and/or (fig. 4, receiving terminal, 400)) comprising:

a communications port configured to communicate with a source of the encoded data stream (see fig. 4 (transceiver logic 406), paragraph 0121);
a buffer configured to buffer segments of the encoded data stream (see fig. 4 (content layer memory, 410) and paragraph 0119); and
a codec arranged to decode segments of the encoded data stream (see fig. 4 (decoding logic, 414), paragraph 0122);
wherein each segment of the encoded data stream is arranged in hierarchical layers comprising a plurality of segment units including a base layer segment and one or more enhancement layer segments, the base layer segment being decodable to a base level of reproduction quality, and the one or more enhancement layer segments, together with the base layer segment, being decodable to enhanced level of reproduction quality (see paragraph 0029, fig. 1; hierarchical content layers 114 comprise a base layer (B) and “n” enhancement layers (En)).
However, Chandhok et al. is silent as to receiving at the client device the segment of the encoded data stream within a prescribed time period, the prescribed time period having been derived and having been pre-determined at least in part by a bandwidth of a communication link from which the segment is received, a playback time of the segment, and an amount of data in the segment, and the encoded data stream having been created using the prescribed time period; buffering, the base layer segment all of a first enhancement layer segment that was received in the prescribed time period, and all of any additional enhancement layer segments that was received in the 
In an analogous art, He et al. discloses receiving at the client device the segment of the encoded data stream within a prescribed time period (see paragraph 0067; the client may have an artistic interest priority window size of 180 seconds), the prescribed time period having been derived and having been pre-determined at least in part by a bandwidth of a communication link from which the segment is received (see paragraph 0067; priority window size may indicate how far in advance of the current playback time or playback buffering horizon segments corresponding to content with a high artistic interest should be prioritized for advanced caching), a playback time of the segment (see paragraph 0067), and an amount of data in the segment, and the encoded data stream having been created using the prescribed time period (see paragraph 0068);
buffering, the base layer segment all of a first enhancement layer segment that was received in the prescribed time period, and all of any additional enhancement layer segments that was received in the prescribed time period (see paragraphs 0035, 0037, 0039-0041, 0067, 0069, figs. 4-5);
transferring to a decoder for decoding the base layer segment, the all of the first enhancement layer segment that was received in the prescribed time period, and the all of the any additional enhancement layer segments that was received in the prescribed time period (see paragraphs 0039-0042 and fig. 5).


Regarding claim 2, Chandhok et al. and He et al. discloses everything claimed as applied above 1 (see claim 1).  Chandhok et al. discloses wherein the segment comprises a plurality of segment units of data, each segment unit of data having a corresponding base layer unit and a corresponding enhancement layer unit (see fig. 1).

Regarding claim 3, Chandhok et al. and He et al. discloses everything claimed as applied above (see claim 2).  Chandhok et al. discloses wherein each base layer unit is decodable independently from other base layer units (see paragraph 0031 and fig. 1). 

Regarding claim 4, Chandhok et al. and He et al. discloses everything claimed as applied above (see claim 3).  Chandhok et al. discloses wherein each enhancement layer unit is decodable with its corresponding base layer unit independently from other base layer units or other enhancement layer units (see paragraph 0032 and fig. 1).

Regarding claim 7, Chandhok et al. and He et al. discloses everything claimed as applied above (see claim 1).  Chandhok et al. discloses wherein the segment 

Regarding claim 8, Chandhok et al. and He et al. discloses everything claimed as applied above (see claim 1).  Chandhok et al. discloses wherein the step of requesting the segment comprises requesting each of the base layer segment and the enhancement layer segment separately on a layer-by-layer basis (see paragraphs 0031-0032 and fig. 1).

Regarding claim 9, Chandhok et al. and He et al. discloses everything claimed as applied above (see claim 8).  Chandhok et al. discloses wherein in the step of requesting the segment comprises requesting firstly the base layer segment, followed by the enhancement layer segment (see paragraphs 0012-0013, 0031-0032 and fig. 1).

Regarding claim 10, Chandhok et al. and He et al. discloses everything claimed as applied above (see claim 1).  Chandhok et al. discloses wherein the step of streaming the encoded data stream comprises requesting firstly the segment of the encoded data stream, followed by requesting a second segment of the encoded data stream (see paragraphs 0012-0013, 0031-0032 and fig. 1).

claim 13, Chandhok et al. and He et al. discloses everything claimed as applied above (see claim 1).  He et al. discloses wherein the prescribed time is less than the playback time of the segment (see paragraph 0067).

Regarding claim 14, Chandhok et al. and He et al. discloses everything claimed as applied above (see claim 1).  Chandhok et al. discloses wherein the reproduction quality is or is related to one or more of the following: resolution; compression; samples per second; or frames per second (see paragraph 0051, 0052 - resolution).

Regarding claim 15, Chandhok et al. and He et al. discloses everything claimed as applied above (see claim 1).  He et al. discloses wherein the step of sending the buffered base layer segment occurs following, or at the end of, the prescribed time period (see paragraph 0067).

Regarding claim 17, Chandhok et al. and He et al. discloses everything claimed as applied above (see claims 1 and 16).  Chandhok et al. discloses wherein the processor is further configured to cause the buffered base layer segment and what is received of the enhancement layer segment to be sent following, or at the end of, the prescribed time period (see paragraphs 0037-0038 and fig. 4).


Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panwar 		U.S. Patent No. 9,172,737
Green			U.S. Pub. No. 2017/0078735

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        January 14, 2022.